government entities division number release date department of the treasury internal_revenue_service te_ge eo examination commerce ms dal dallas texas date oct employer_identification_number person to contact id number contact numbers voice fax uil last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated november 20xx in which we determined that you were an organization described in sec_509 as described in sec_170 of the internal to that of a public charity revenue code code we have modified your foundation status described in sec_509 of the code effective for tax years beginning november 20xx your tax exempt status under sec_501 of the internal_revenue_code is not affected granters and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form_6018 consent to proposed action - sec_7428 inwhich you agreed to the modification classification to a of the code this is a final_determination letter of your foundation with regards to your federal tax-exempt status under sec_501 of the code you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed late unless there is a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition be charged a organizations with gross_receipts exceeding dollar_figure for any year will penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a if hardship or you've tried but haven't been able to resolve your problem with the irs you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely publication maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers toll free long distance fax certified mail- return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter a letter rev catalog number 34811r you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter to call if we need to contact you if you write please provide a telephone number and the most convenient time thank you for your cooperation sincerely maria hooke director exempt_organizations examinations enclosures publication publication signed form 4621-a report of examination 886-a letter rev catalog number 34811r form 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer 20xx12 date of notice final report whether issues qualifies for exemption under sec_501 classification b a iv operated for the benefit of a college or university which is owned and operated by a governmental_unit per the internal_revenue_code organization is identified as incorporated under the laws of the state of as of november 20xx and is facts form 1023ez was filed on november 20xx asking for reinstatement under section of revproc_2014_11 effective the date of the filing of the form 1023ez on form 1023ez under structure of the organization they marked they were incorporated under foundation classification status part iv of the form 1023ez organization attested they were operated for the benefit of a college or university that is owned or operated by a governmental_unit sec_509 and sec_170 they were granted tax exemption under sec_170 organization called on december 20xx to reply to letter and idr that was sent on president of the organization stated she had just november 20xx received the letter and idr she said the letter originally went to the past president questioned the reason for the examination and why it was being conducted and what was needed from her of educators who conduct fundraising activities so they can give scholarships to students who are going into the education field identified the activities of the organization as a group she said it was an error when they marked foundation classification a and b a iv attesting they are operated for the benefit of a college or university that is owned or operated by a governmental_unit on form 1023ez organization replied on january 20xx with a 20xx tax_year organization held a scholarship luncheon and an old school dance scholarships were given in the amount of dollar_figurex xxx each and list of activities they held for the june for dollar_figurexxx for book awards organization is hosting the regional conference for the members payments the conference in 20xx said all money received for this activity was expensed out for and collected numerous requests were made for organization to send in articles of incorporation as part of examination organizing documents organization listed themselves as a corporation on 1023ez and with the state of replied they were using the by-laws for the form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items 20xx12 department of the ‘l’reasury - internal_revenue_service schedule no or exhibit received call from filled out incorrectly and this organization is not incorporated this organization is an association she said when the organization attested to the organizing documents being completed on 1023ez they did so by thinking they were complete because they were using the president she said that the 1023ez was by-laws we have now received by-laws dated april 20xx by-laws are signed by two officers and contain the correct clauses and verbiage required for c law internal_revenue_code irc sec_170 exclusion-organizations for the benefit of certain state and municipal colleges and universities organizations described in sec_170 are excluded from private_foundation_status under sec_509 an organization is described in sec_170 if a b c it normally receives a substantial part of its support excluding exempt-function income from the united_states or any state or political_subdivision thereof or from direct or indirect_contributions from the general_public it is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of an sec_170 college or university and the benefited college or university is an agency_or_instrumentality of a state or political_subdivision thereof or is owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition sec_509 an organization which normally receives more than one-third of the support from gifts contributions grants or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than in clauses vii and viii and normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income as defined in subsection e and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 form 886-acrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items 20xx12 department of the sreasuy - internal_revenue_service schedule no or exhibit sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_71_97 1971_1_cb_151 states a national society for women organized to recognize scholastic achievements and to serve universities and colleges where chapters are established qualifies for exemption under sec_501 an organization organized to encourage and recognize outstanding achievements of citizens toward the progress and betterment of human endeavor is exempt under sec_501 c of the code see revrul_66_146 c b awarding scholarships to students based upon scholastic standing is advancing education see revrul_69_257 c b by recognizing and encouraging scholastic achievement and leadership ability and providing service to the schools the organization in this case furthers the overall educational programs of the universities and colleges the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d 4th cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose’ when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 organization sent back form_6018 signed agreeing to the reclassification of their foundation status to a organizations for the benefit of certain state and municipal colleges and universities does not qualify to be a b a iv department of the treasury - internal_revenue_service organizations position government’s position form 886-a rev page -3- department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 886a name of taxpayer 20xx12 however it was determined that you are described in internal_revenue_code sec_509 as one that receives combination of gifts grants contributions membership fees and gross_receipts from permitted sources from activities related to your exempt functions and normally receive not more than one-third of your support from investment_income and unrelated_business_taxable_income qualify for sec_509 conclusion organization does not meet c sec_170 but does meet c sec_509 organization needs to be reclassified to the correct sec_509 form 886-arev department of the treasury - internal_revenue_service page -4-
